DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 – 7, 11, 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzarella et al. (US 2015/0063202).
Regarding Claim 1, Mazzarella teaches a communication system for unmanned aerial vehicle, comprising at least one controller, at least one unmanned aerial vehicle and a mesh device (Sections 0143, 0144, the ANDs are the unmanned aerial vehicles (UAVs), said ANDs are a part of an aerial mesh network thus said ANDs are also mesh devices, said ANDs can also be remotely controlled therefore there will be a remote controller involved), wherein the controller, the unmanned aerial vehicle and the mesh device serve as mesh nodes, respectively (Sections 0143, 0144, said ANDs can be remotely controlled therefore there will be communication between the remote controller and the ANDs, since the remote controller and ANDs operate in an aerial mesh network 
Regarding Claim 20, Mazzarella teaches a communication method for unmanned aerial vehicle, comprising: sending, by a controller, a control signal for controlling an unmanned aerial vehicle, or receiving feedback data of the unmanned aerial vehicle and processing the feedback data (Sections 0143, 0144, the ANDs are the unmanned aerial vehicles (UAVs), said ANDs are a part of an aerial mesh network thus said ANDs are also mesh devices, said ANDs can also be remotely controlled therefore there will be a remote controller that sends control signals to control the ANDs); forwarding, by a mesh device, the control signal or the feedback data; and receiving, by the unmanned aerial vehicle, the control signal forwarded by the mesh device and performing a corresponding operation according to the control signal, or sending the feedback data (Section 0144, the ANDs can relay or forward communications or information thus rendering a scenario wherein control information is relayed or forwarded), wherein the controller, the unmanned aerial vehicle and the mesh device serve as mesh nodes, respectively (Sections 0143, 0144, said ANDs can be remotely controlled therefore there will be communication between the remote controller and the ANDs, since the remote controller and ANDs operate in an aerial mesh network they are all mesh nodes), and the mesh nodes communicate with each other through a mesh network (Section 0144, aerial mesh networks).
Regarding Claim 2, Mazzarella teaches all of the claimed limitations recited in Claim 1.  Mazzarella further teaches wherein the mesh device comprises at least one of 
Regarding Claim 5, Mazzarella teaches all of the claimed limitations recited in Claim 1.  Mazzarella further teaches wherein heights of the mesh nodes are different (Section 0143, the remote controller being on the ground and the ANDs in the sky or air will place both the remote controller and ANDs at different heights).
Regarding Claim 6, Mazzarella teaches all of the claimed limitations recited in Claim 5.   Mazzarella further teaches wherein when there is an obstacle between the controller and the unmanned aerial vehicle, a height of the mesh device is greater than a height of the obstacle (Section 0138, enhanced line of sight (LOS) provided by the mesh network enables communication when there is an obstacle between the end user on the ground and a particular AND).
Regarding Claim 7, Mazzarella teaches all of the claimed limitations recited in Claim 1.   Mazzarella further teaches wherein antenna devices of different types of the mesh nodes are different (Figure 14, Sections 0143, 0144, remote controller will have an associated antenna and the AND will have an associated antenna, said antennas are different by virtue of the fact that they are associated with different types of devices).
Regarding Claim 11, Mazzarella teaches all of the claimed limitations recited in Claim 2.  Mazzarella further teaches wherein the number of the at least one controller is one, the number of the at least one unmanned aerial vehicle is one, and the number of the mesh device is at least three (Figure 14, Sections 0143, 0144, at least one remote controller, at least one AND, which is also a mesh device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Stein et al. (US 10,505,622)
Regarding Claim 3, Mazzarella teaches all of the claimed limitations recited in Claim 1.  Mazzarella further teaches a transmission power of the remote controller (Section 0143, the remote control signal from the remote controller will be transmitted at some kind of transmission power).  
Mazzarella does not teach wherein transmission power of different types of the mesh nodes is different.
Stein, which also teaches UAVs, teaches that the transmission power of UAVs can be different (Col. 12 lines 56 – 67).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Mazzarella with the above features of Stein for the purpose of enabling safe operations of drones operated in an airspace shared with other aircraft as taught by Stein.  The combination of Mazzarella and Stein teaches wherein transmission power of different types of the mesh nodes is different.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Stein et al. (US 10,505,622), as applied to Claim 3 set forth above, and further in view of Barriac et al. (US 2014/0328191)
Regarding Claim 4, The Mazzarella combination teaches all of the claimed limitations recited in Claim 3.  The Mazzarella combination does not teach wherein transmission power of the controller is less than a first set power threshold, transmission power of the unmanned aerial vehicle and/or the mesh device is greater than a second set power threshold, and the first set power threshold is less than the second set power threshold.
	Mazzarella teaches the base process of the transmission power of the controller and the transmission power of UAVs, which the claimed invention can be seen as an improvement wherein transmission power of the controller is less than a first set power threshold, transmission power of the unmanned aerial vehicle and/or the mesh device is greater than a second set power threshold, and the first set power threshold is less than the second set power threshold.
	Barriac teaches the known technique wherein transmission power of a device is less than a first set power threshold, transmission power of the device is greater than a second set power threshold, and the first set power threshold is less than the second set power threshold (Section 0141, description smaller print, Transmission (TX) power below a first TX power threshold, TX power is above a second TX power threshold) that is applicable to the base process of Mazzarella. 
Barriac’s known technique set forth above would have been recognized by one skilled in the art as applicable to the base process of Mazzarella and the results would 
 Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Berger et al. (US 10,476,539)
Regarding Claim 8, Mazzarella teaches all of the claimed limitations recited in Claim 7.  Mazzarella further teaches gain of an antenna device of the controller and gain of an antenna device of the unmanned aerial vehicle and/or the mesh device (Sections 0143, 0144, remote controller will have an associated antenna and the AND will have an associated antenna, typical antennas have some kind of gain).
Mazzarella does not teach wherein gain of an antenna device of the controller is less than a first set gain value, gain of an antenna device of the unmanned aerial vehicle and/or the mesh device is greater than a second set gain value, and the first set gain value is less than the second set gain value.
Berger, which also teaches a wireless system, teaches a first set gain value, a second set gain value, and the first set gain value is less than the second set gain value (Col. 2 lines 35 – 37, selecting the gain set leads to a plurality of different gain set values such as a first gain set value being less than a second gain set value).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to modify the system of Mazzarella with the above features of Berger for the purpose of enabling the system to account for environmental 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Hu (WO 2018/191965)
Regarding Claim 9, Mazzarella teaches all of the claimed limitations recited in Claim 7.  Mazzarella does not teach wherein an antenna device of the controller is an omnidirectional antenna.
Hu, which also teaches the use of UAVs, teaches wherein an antenna device of the controller is an omnidirectional antenna (Page 8 Paragraph that starts with “Referring to FIG. 2, FIG. 3 and FIG. 10” omnidirectional antenna (31), remote controller (30)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Mazzarella with the above features of Hu for the purpose of maintaining good communication quality when the UAV exceeds the LOS as taught by Hu.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Dreano (US 2016/0185466)
Regarding Claim 10, Mazzarella teaches all of the claimed limitations recited in Claim 2.  Mazzarella further teaches wherein the number of the at least one unmanned 
Mazzarella does not teach wherein the number of the at least one controller is at least two.
Dreano, which also teaches the use of UAVs, teaches wherein the number of the at least one controller is at least two (Section 0070).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Mazzarella with the above feature Dreano for the purpose of maintaining good communication quality when the UAV exceeds the LOS as taught by Dreano.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Gonzales Valdes et al. (US 2019/0033441)
Regarding Claim 12, Mazzarella teaches all of the claimed limitations recited in Claim 11.  Mazzarella further teaches wherein the mesh device comprises the repeater and the unmanned aerial vehicle (Section 0144, the ANDs can act as repeaters or relays).
Mazzarella does not teach the RTK base station.
Gonzales Valdes, which also teaches UAV, teaches an RTK base station (Section 0158).
.

Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Jalali (US 2015/0236778)
Regarding Claim 13, Mazzarella teaches all of the claimed limitations recited in Claim 1.  Mazzarella does not teach wherein at least one of the at least one unmanned aerial vehicle, the at least one controller and the mesh device is a device with a network backhaul function; the device with the network backhaul function is configured to receive an access request from another device and access a server according to the access request, and forward feedback data of the server to the another device, and the another device comprises any device of the system except the device with the network backhaul function.
Jalali, which also teaches the use of UAVs, teaches wherein at least one of the at least one unmanned aerial vehicle, the at least one controller and the mesh device is a device with a network backhaul function (Section 0064, drone network backhaul); the device with the network backhaul function is configured to receive an access request from another device and access a server according to the access request, and forward feedback data of the server to the another device, and the another device comprises any device of the system except the device with the network backhaul function (Section 0064, the drone network backhaul will receive internet access requests and access a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Mazzarella with the above features of Jalali for the purpose of providing broadband access to airplanes and other high-speed vehicles as taught by Jalali.
Regarding Claim 14, The above Mazzarella combination teaches all of the claimed limitations recited in Claim 13.  Mazzarella further teaches a mesh network module (Section 0144, there is an aerial mesh network thus there will be a mesh network module). Jalali further teaches a gateway and a backhaul link module (Section 0064, drone network backhaul provides a gateway or access to the internet and therefore there will be gateway and backhaul link module); the backhaul link module comprises a backhaul link; and the gateway is configured to route and forward data between a network entity and the backhaul link module (Section 0064, drone network backhaul provides a gateway or access to the internet and therefore there will be gateway and backhaul link module).  The combination of Mazzarella and Jalali teaches the gateway is configured to route and forward data between the mesh network module and the backhaul link module.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Jalali (US 2015/0236778), as applied to Claim 13 set forth above, and further in view of Dreano (US 2016/0185466)

 The Mazzarella combination does not teach wherein the number of the at least one controller is at least two.
Dreano, which also teaches the use of UAVs, teaches wherein the number of the at least one controller is at least two (Section 0070).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Mazzarella combination with the above feature Dreano for the purpose of maintaining good communication quality when the UAV exceeds the LOS as taught by Dreano.

Claims 16 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella et al. (US 2015/0063202) in view of Poosala et al. (US 2017/0026231)
Regarding Claim 16, Mazzarella teaches a communication system for unmanned aerial vehicle, comprising at least one controller, at least one unmanned aerial vehicle and another device (Sections 0143, 0144, the ANDs are the unmanned aerial vehicles (UAVs), there are a plurality of ANDs thus rendering other ANDs or another AND, said ANDs can also be remotely controlled therefore there will be a remote controller involved) wherein the at least one controller is communicated with the another device through a mesh network (Section 0143, 0144, the ANDs can also be remotely controlled 
Mazzarella does not teach and the another device and the at least one unmanned aerial vehicle form a star network.
Poosala, which also teaches use of UAVs, teaches another device and the at least one unmanned aerial vehicle form a star network (Figure 2B, Sections 0027, 0028, the drone can be a part of the star network).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Mazzarella with the above features of Poosala for the purpose of providing internet access to rural areas as taught by Poosala.
Regarding Claim 17, The above Mazzarella combination teaches all of the claimed limitations recited in Claim 16.  Mazzarella further teaches a device with a mesh function and the unmanned aerial vehicle has a station (Sections 0143, 0144, ANDs are a part of a mesh network and therefore have a mesh function, said ANDs communicate with the remote controller and therefore have station capability).  Poosala further teaches an access point function (Section 0028, drone enables internet access and thus effectively act as an access point).
Regarding Claim 18, The above Mazzarella combination teaches all of the claimed limitations recited in Claim 16.  Mazzarella further teaches wherein the another device comprises at least one of an RTK base station, an unmanned aerial vehicle, a repeater and a controller (Sections 0143, 0144, ANDs are the UAVs).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
March 9, 2022